435 F.2d 1305
William Edward HARRIS, Appellant,v.STATE OF NORTH CAROLINA, and D. P. Henry, Administrator, Appellees.
No. 14640.
United States Court of Appeals, Fourth Circuit.
Argued Jan. 4, 1971.Decided Jan. 6, 1971.

Appeal from the United States District Court for the Middle District of North Carolina, at Greensboro; Eugene A. Gordon, Judge.
Harold L. Kennedy, Winston Salem, N.C.  (court-assigned counsel), for appellant.
Jacob L. Safron, Asst. Atty. Gen.  (Robert Morgan, Atty. Gen., of North Carolina, on the brief), for appellees.
Before BOREMAN, BRYAN and WINTER, Circuit Judges.
PER CURIAM:


1
William Edward Harris appeals from the district court's denial of his petition for a writ of habeas corpus after a hearing.


2
Upon consideration of the record, the briefs and arguments of counsel, we find no error and affirm on the opinion of the district court.1


3
Affirmed.



1
 Harris v. State of North Carolina et al., D.C., 320 F.Supp. 770